Citation Nr: 0831253	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-30 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hemorrhoids with associated anemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from August 1967 to October 
1971 and from January 1972 to October 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's hemorrhoids with associated anemia was 
generally manifested by 
hemoglobin between 7.6 gm/100ml to 12.2 gm/100ml with some 
weight loss, abdominal cramping, rectal bleeding, nausea, 
intermittent lack of energy, and shortness of breath, and two 
intravenous iron infusions, as well as one brief episode of 
dyspnea on exertion and a hemoglobin level of 6.5 gm/100ml.

2.  The veteran's hemorrhoids with associated anemia was not 
manifested by distinct time periods of hemoglobin 7 gm/100ml 
or less with dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute), or syncope (three 
episodes in the last six months), or hemoglobin 5 gm/100ml or 
less with high output congestive heart failure or dyspnea at 
rest.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
hemorrhoids with associated anemia are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336; 
38 C.F.R. § 4.117, Diagnostic Code 7700 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that the condition of his 
hemorrhoids with associated anemia has worsened and that this 
decline warrants a higher disability evaluation.  The veteran 
was originally granted service connection for hemorrhoids in 
a rating decision dated February 1994.  The RO evaluated the 
veteran's hemorrhoid disability under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 as a non-compensable disability, 
effective November 1, 1993.  The RO also assigned a separate 
non-compensable disability evaluation for the veteran's 
anemia under 38 C.F.R. 4.117, Diagnostic Code 7799-7700, 
effective November 1, 1993.  

The RO determined that the veteran's particular anemia 
disability was not explicitly listed in the rating schedule.  
However, 38 C.F.R. § 4.27 provides that unlisted disabilities 
can be rated analogously with the first two digits selected 
from that part of the rating schedule most closely 
identifying the part or system of the body involved, and the 
last two digits will be "99."  See also 38 C.F.R. § 4.20 
(outlining principles related to analogous ratings).  The RO 
determined that the most closely analogous Diagnostic Code 
was 7700 (anemia, hypochromic-microcytic and megaloblastic, 
such as iron deficiency and pernicious anemia).

The veteran filed a timely notice of disagreement and 
subsequently perfected his appeal with respect to the 
hemorrhoids and anemia claims.  The Board issued an opinion 
in February 1998 in which it remanded both of these claims 
for further evidentiary development.  The RO later issued a 
rating decision dated December 1999 and the Board issued a 
decision dated April 2001 that denied higher disability 
ratings for hemorrhoids and anemia.  

In November 2001, the RO increased the veteran's disability 
evaluation for hemorrhoids to 20 percent disabling under 
Diagnostic Code 7336, effective March 30, 2001.  The RO also 
noted that the veteran's non-compensable rating for anemia 
would be discontinued effective March 30, 2001 because the 
symptoms would be more appropriately evaluated with the 
veteran's service-connected hemorrhoids under Diagnostic Code 
7336.

The veteran filed the current claim in May 2004.  The veteran 
indicated at that time that he had anemia for which he was 
prescribed additional iron supplements.  The RO issued the 
rating decision currently on appeal in September 2004.  The 
RO rephrased the issue on appeal as an "evaluation of 
hemorrhoids with associated anemia."  For reasons unknown to 
the Board, the RO then indicated that the veteran's 10 
percent evaluation pursuant to Diagnostic Code 7336 was 
continued, effective March 30, 2001.  (Emphasis added).  In a 
subsequent rating decision dated December 2005, the RO 
increased the veteran's disability evaluation for hemorrhoids 
with associated anemia to 30 percent under Diagnostic Code 
7336-7700, effective May 10, 2004, the date of the veteran's 
increased rating claim.  The hyphenated code is intended to 
show that the veteran's disability includes symptoms of both 
hemorrhoids (Diagnostic Code 7336) and anemia (Diagnostic 
Code 7700).  The rating sheet also corrected the 10 percent 
rating, effective March 30, 2001 and changed it to 20 
percent, effective March 30, 2001.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Based upon 
the guidance of the Court in Hart, the Board has considered 
whether staged ratings are appropriate in this instance.  The 
Board finds that staged ratings are not warranted in this 
case for the reasons discussed below.  

The Board notes that a 20 percent evaluation is the maximum 
allowable schedular rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  A 20 percent evaluation is warranted 
for internal or external hemorrhoids with persistent bleeding 
and with secondary anemia or fissures. 

Pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7700, a 70 
percent evaluation for anemia (hypochromic-microcytic and 
megaloblastic, such as iron deficiency and pernicious anemia) 
is warranted if hemoglobin is 7 gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute), or syncope (three 
episodes in the last six months).  A 100 percent evaluation 
is warranted if hemoglobin is 5 gm/100ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest.  

Factual Background and Analysis

The Board has reviewed the evidence of record in this case.  
The first pertinent evidence of record is dated June 2003.  
The veteran sought care at a VA medical facility at that 
time.  The veteran reported having rectal bleeding and 
indicated that he took iron supplements twice daily.  The 
veteran occasionally had constipation which required him to 
skip the iron supplements.  The veteran also indicated that 
he "effortlessly" lost 20 pounds since his last visit.  The 
veteran acknowledged that he ate a lower fat diet, but that 
this was unchanged since his last visit.  The veteran also 
had weakness and nausea approximately three times since his 
last visit.  These symptoms were relieved by eating sweets.  
The impression was low blood pressure, diverticulosis, and 
hemorrhoids (anemic due to hemorrhoidal bleeds), among other 
conditions. 

The veteran reported to a VA medical facility in April 2004 
for an unknown purpose.  The examiner noted that the veteran 
was "anemic due to hemorrhoidal bleed."  It was also noted 
that the veteran had difficulty keeping his hemoglobin levels 
within the normal range.  

In a follow-up clinic note dated April 2004, the veteran 
reported that he had low energy and felt tired lately.  The 
veteran denied having chest or abdominal pain or chest 
pressure.  The veteran also indicated that he had not noted 
any rectal bleeding lately.  The impression was diabetes.  
The examiner also noted that the veteran had diverticulosis, 
anemia due to hemorrhoidal bleeding, and hypertension, among 
other conditions.  Laboratory bloodwork results for April 
2004 showed the veteran's hemoglobin to be 11.3 gm/dL.

The Board points out that Diagnostic Code 7700 refers to 
hemoglobin levels in terms of grams/100 milliliters 
(gm/100m), but that VA records associated with the veteran's 
claims file measured hemoglobin levels in terms of 
grams/deciliters (gm/dL).  For conversion purposes, one 
deciliter equals 100 milliliters.  Stated differently, the 
April 2004 laboratory results, for instance, can be 
interpreted as 11.3 gm/dL or 11.3 gm/100ml.  These 
measurements are equivalent. 

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in August 2004 in connection with the current 
claim.  The examiner reviewed the veteran's claims file.  The 
veteran's past medical history was significant for both 
external and internal hemorrhoids for which he took 
Metamucil, Colace, and hemorrhoidal suppositories.  The 
veteran also stated that he took iron sulfate and a 
multivitamin daily.  The veteran denied having rectal 
fistulas or fissures, but he reported having abdominal 
cramping.  It was noted that the veteran worked as a 
teacher's aide and that he did not miss any work because of 
his service-connected disability.  Laboratory bloodwork 
results dated July 2004 showed the veteran's hemoglobin to be 
9.5 gm/dL.  The impression was hemorrhoids, anemia secondary 
to rectal bleeding, diverticulosis, and type 2 diabetes 
mellitus, well-controlled on medications.

The veteran underwent a VA gastroenterology history and 
physical consultation in August 2004.  It was noted that the 
veteran was previously diagnosed as having iron deficiency 
anemia.  The veteran reported having bright red blood per 
rectum after bowel movements.  The impression was hypochromic 
microcytic anemia.

Laboratory bloodwork results associated with the veteran's 
claims file show that his hemoglobin levels were interpreted 
to be 8.2 gm/dL in October 2004, 7.6 gm/dL in December 2004, 
and 8.5 gm/dL in January 2005.  

The veteran had a VA follow-up clinic appointment in October 
2005.  He reported feeling tired, weak, and short of breath.  
The veteran also noted that he had intermittent bright red 
blood per rectum and that he was unable to tolerate more than 
one iron supplement per day.  The examiner noted that the 
veteran had difficulty keeping hemoglobin in the normal range 
and that a September 2004 colonoscopy and 
esophagogastroduodenoscopy (EGD) were essentially within 
normal limits.  The impression was cerebrovascular accident, 
left pons (based on May 2005 magnetic resonance imaging 
(MRI)); diabetes; hypertension, good control; diverticulosis 
and hemorrhoids with rectal bleed; and anemia due to 
hemorrhoidal bleed, among other conditions.  

The veteran had a VA neurology follow-up appointment in 
December 2005.  The veteran reported having intermittent 
cognitive impairment, to include ataxia and recent memory 
dysfunction.  The veteran's past medical history was 
significant for minimal recurrent hypertension and chronic 
diverticulitis with recurrent iron deficiency.  The veteran 
denied having any transfusions.  A review of systems found 
the veteran to have good sleep, weight, and appetite.  It was 
noted that the veteran was a library assistant and that he 
"works hard in yard."  

Laboratory bloodwork results taken at that time were 
consistent with chronic, recurrent iron deficiency.  The 
examiner noted that the iron deficiency was "ostensibly from 
internal hemorrhoids."  The examiner also noted that the 
veteran took iron supplements, but that there was no evidence 
of iron overload.  The impression was persistent iron 
deficiency anemia, among other conditions.  

The veteran visited a VA clinic in January 2006.  The veteran 
denied abdominal pain at that time, but indicated that he had 
an occasional sense of fullness in the lower right quadrant.  
The veteran also denied seeing any bright red blood per 
rectum for the past six months.  However, the veteran stated 
that he had dyspnea upon exertion.  It was also noted that 
the veteran had a pending hematology appointment for an iron 
infusion.  An EGD conducted in December 2005 was normal, but 
other diagnostic testing in January 2006 was significant for 
diverticulosis.  Further consultation was scheduled to rule 
out "small bowel source of bleed."  The impression was iron 
deficiency, anemia. Hemoglobin was 7.1gm/dL.

The veteran underwent a VA hematology consultation in 
February 2006.  A history and physical examination conducted 
at that time revealed that the veteran's hemoglobin was 6.5 
gm/dL.  The veteran indicated that he was quite fatigued and 
that sometimes just standing up caused him to have shortness 
of breath.  The veteran walked slower as a result of this 
shortness of breath.  The veteran also reported one instance 
of chest pain while he was driving.  The veteran had 
occasional hemorrhoidal bleeding, but denied having any food 
intolerance.  The impression was iron deficiency anemia.  The 
veteran was subsequently given an intravenous infusion of 
iron.  

Approximately two weeks after the February 2006 iron 
infusion, the veteran's hemoglobin was 8.6 gm/dL.  Subsequent 
test results in February 2006 and March 2006 showed the 
veteran's hemoglobin to be 9.6 gm/dL and 10.1 gm/dL.  

The veteran received a second intravenous infusion of iron in 
July 2006 after reporting increased fatigue and weakness.   
VA laboratory bloodwork results associated with the veteran's 
claims file also show that his hemoglobin levels were 
interpreted to be 11.1 gm/dL in August 2006, 11.9 gm/dL in 
September 2006, 12.2 gm/dL in October 2006, 11.7 gm/dL in 
November 2006, and 12.1 gm/dL in December 2006.  The December 
2006 VA treatment note also pointed out that the veteran 
underwent an "extensive endoscopic and radiologic 
evaluation" to determine the source of his chronic, 
recurrent iron deficiency / anemia.  The results of these 
evaluations yielded no additional insight, and the examiner 
concluded that the source of the veteran's chronic, recurrent 
iron deficiency / anemia was his hemorrhoids.

VA laboratory bloodwork results dated May 2007 found the 
veteran's hemoglobin to be 10.1 gm/dL, while results in June 
2007 showed hemoglobin levels of 10.4 gm/dL.  In July 2007, 
the veteran's hemoglobin level was 8.1 gm/dL and 9.5 gm/dL.

Also associated with the veteran's claims file is a private 
treatment note from the Panama City Surgery Center dated July 
2007.  The veteran reported having diarrhea and hematochezia.  
A rectal examination showed no evidence of fissures or 
fistulas, but it was noted that the veteran had internal 
hemorrhoids with a small amount of active bleeding.  The 
veteran subsequently underwent a colonoscopy at that time.  
The results were interpreted to show irritated and bleeding 
internal hemorrhoids as well as diverticulosis extending to 
hepatic flexure.  

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent under Diagnostic Codes 7336-7700 for 
hemorrhoids with associated anemia.

As noted above, a 70 percent evaluation for anemia 
(hypochromic-microcytic and megaloblastic, such as iron 
deficiency and pernicious anemia) under Diagnostic Code 7700 
is warranted if hemoglobin is 7 gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute), or syncope (three 
episodes in the last six months).  A 100 percent evaluation 
is warranted if hemoglobin is 5 gm/100ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest.  

Prior to January 2006, VA medical records reflected that the 
veteran's hemorrhoids with associated anemia was manifested 
by hemoglobin between 7.6 gm/100ml to 11.3 gm/100ml with some 
weight loss, abdominal cramping, rectal bleeding, nausea, 
intermittent lack of energy, and shortness of breath.  
However, the veteran also indicated during the August 2004 VA 
C&P examination that he did not have rectal fistulas or 
fissures, and he denied missing any work as a teacher's aide 
because of his service-connected hemorrhoid/anemia 
disability.  
The Board acknowledges that the veteran reported feeling 
tired, weak, and short of breath in an October 2005 VA clinic 
note, but by December 2005, the veteran admitted to working 
"hard in the yard" and spending time as a library 
assistant, despite having intermittent cognitive impairment.  
The Board points out that lack of energy or shortness of 
breath alone are insufficient to warrant an evaluation in 
excess of 30 percent.

The veteran stated in January 2006 that he had dyspnea upon 
exertion and in a VA hematology consultation dated February 
2006, the veteran's hemoglobin was 6.5 gm/dL.  The veteran 
further indicated at that time that he was quite fatigued and 
that sometimes just standing up caused him to have shortness 
of breath.  The veteran was subsequently given an intravenous 
infusion of iron at that time.

Diagnostic Code 7700 makes clear that entitlement to an 
increased evaluation for anemia is based, in significant 
part, on the veteran's hemoglobin levels.  Here, the Board 
acknowledges that the veteran self-reported symptoms of 
dyspnea on exertion in January 2006 and that the veteran's 
hemoglobin level in early February 2006 was 6.5 gm/dL.  
Notably, however, the veteran's hemoglobin level rose to 8.6 
gm/dL almost immediately following the iron infusion.  
Subsequent laboratory bloodwork results taken between 
February 2006 and July 2007 revealed hemoglobin levels 
between 8.1 gm/dL and 12.2 gm/dL.  The veteran reported no 
other episodes of dyspnea on exertion following the February 
2006 iron infusion.  

While there was one occasion when the veteran's hemoglobin 
was under 7 gm/dL, the totality of the evidence of record 
shows that the veteran's symptoms remained constant during 
the period of time covered by this claim, as demonstrated by 
the hemoglobin results, and that they more nearly approximate 
the currently assigned disability evaluation.  Moreover, 
there is no evidence of record showing a hemoglobin level of 
5 gm/100ml or less, with findings such as high output 
congestive heart failure or dyspnea at rest, to warrant a 100 
percent evaluation.  

The Board has also reviewed other applicable diagnostic codes 
contained in 38 C.F.R. § 4.114 and 38 C.F.R. § 4.117 for the 
sake of completeness.  However, those code provisions are 
inapplicable in this case.  
  
The Board previously noted that the veteran's service-
connected disability was evaluated under a hyphenated rating 
code, to include consideration of Diagnostic Code 7336 for 
the veteran's hemorrhoids.  While medical providers have 
attempted to locate an etiology for the anemia other than the 
hemorrhoids, as was described above, the medical records as 
recently as December 2006 indicated that no source other than 
hemorrhoids was found.  As a result, the Board finds that the 
severity of the veteran's hemorrhoids is contemplated in the 
current 30 percent rating assigned to the disability and that 
a separate rating for hemorrhoids is not warranted. 

In summary, the Board finds that the veteran is not entitled 
to an evaluation in excess of 30 percent for his hemorrhoids 
with associated anemia during any period of time covered by 
this appeal.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
disability that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  



Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from non-compensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In June 2004, the veteran was provided VCAA notice prior to 
the initial unfavorable decision on the claim by the AOJ that 
informed him to submit evidence showing that his service-
connected disability increased in severity.  In particular, 
the veteran was informed to submit information about ongoing 
treatment records, including VA or other federal or treatment 
records, recent Social Security determinations, statements 
from employers regarding job performance, lost time, or other 
information regarding how the veteran's disabilities affect 
his ability to work, and statements from other individuals 
who witnessed how the veteran's disability symptoms affected 
him.

The veteran received additional notice pursuant to the 
Court's decisions in Dingess/Hartman and Vazquez-Flores 
following the initial unfavorable decision on the claim by 
the AOJ.  In May 2008, the veteran was provided notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  
Likewise, the veteran was notified in June 2008 that he could 
submit evidence of the severity of the service-connected 
disability and its impact on his employment and activities of 
daily living.  The veteran was also notified that specific 
test or measurement results would be considered when 
assigning a disability rating.  Although the May and June 
2008 notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in July 2008 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  
   
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a VA examination in this 
case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

An evaluation in excess of 30 percent for hemorrhoids with 
associated anemia is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


